DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang US Pub 2014/0029176 in view of Osada et al. US Pub 2009/0225239 further in view of Kang WO 2017/082571.
Regarding claim 1, Chiang teaches,
A display apparatus comprising: 

A stand (Fig. 1-2, element 10 and 30) configured to support the display; and 
A connecting member (element 20/40) configured to connected a rear of the display to the stand (as seen in figures 8-9), 
Wherein the connecting member is configured to guide the display to move relative to the stand (different rotation movement as seen in figures 8 and 9) between:
A first position (figure 9, the dotted line of the screen such that the display 91 obscured the stand 10/30) in which the display obscures the stand from view of a user of the display apparatus,
A second position (Fig. 2, the arrow indicating moving up and down; also figure 4a-b shows the movement of vertical direction) in which the display is moved from the first position in a vertical direction relative to the stand and a lower portion of the stand is exposed to the view of the user of the display apparatus (as the display is raised and lowered the stand is exposed or obscured), and 
A third position in which the display is rotated relative to the stand (the horizontal/landscape as seen in fig 9, similar to figure 10a),
Wherein , in the first position, the display obscures the lower portion of the stand (as seen in figure 9 with dotted lines of the display 91 the display obscures the lower portion of the stand) from the view of the user of the display apparatus, 
wherein in the second position and the third position (Figures 2, 4a-d, 9, such that the second position and third position as described in claim 1 and how the solid line of figure 9 of the display is shown does not obscure the lower portion of the stand), the display does not 
actuating to move the display from the first position to the second position and rotate the display from the second position to the third position (as described above in the different position and figure 9 with the various arrows indicating vertical movement and a rotational movement).
Chiang does not teach wherein the stand further comprises a speaker arranged in the lower portion of the stand; furthermore Chiang does not teach use of a motor, such that the motor is configured to move the display from the first position to the second position and rotate the display from the second position to the third position.
Osada in similar field of display apparatus teaches a display (element 3); a stand (element 4/5) configured to support the display, wherein the stand comprises a speaker (figures 2, elements 36R/36L) in the lower portion of the stand; such that the display obscures the lower portion of the stand including the speaker from the view of the user of the display apparatus (figure 1, when the display 3 is placed in the lower portion (i.e. dotted lines)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a speaker arranged in the lower portion of the stand as taught by Osada in the stand of Chiang since providing the desires electronic in a stand is not new and providing a speaker/sub-woofer in the stand will reduce the weight (paragraph 87, Osada) of the display and thereby easier to move the display with respect to the stand.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the motor as taught by Kang in the display apparatus of Chiang such that a motor is provided in the stand of Chiang such modification would enable the user to automatically move the display at the desire speed thereby avoiding any damage to the display, furthermore, the motor would aid the user automatically move a display in the desired configuration (i.e. first position, second position or third position). 
Regarding claim 3, Chiang as modified,
Wherein the connecting member comprises a knob (element 22, figure 1) with one surface of the connecting member, 
Wherein the stand further comprises a guide member (element 30) in which a guide slot (element 31) into which the knob is inserted and moved is formed, and
Wherein the guide slot comprises: 
A first portion (Fig. 3, element 311) formed in the vertical direction to guide the display to move in the vertical direction relative to the stand; and 
 second portion (Fig. 3, element 312/313, similar to element 211-2 in figure 5b of present application) connected to an upper end of the first portion and configured to guide the display to rotate relative to the stand. 
Regarding claim 4, Chiang discloses,

Regarding claim 5, Chiang discloses,
Wherein, in the first position, the knob is located in a lower end of the first position (Fig. 3a), and 
Wherein in the second position (Fig. 4b), the knob is located between the first position and the second portion, and
Wherein in the third position (Fig. 4d), the knob is located on a terminating end of the second portion. 
Regarding claim 11,
Chiang teaches the stand driving the connecting member and configured to move the connecting member between the first position, the second position and the third position (as described in claim 1, the connecting member moves in the various position as described). 
Chiang does not teach the stand further comprises a driving part connected with the connecting member; and wherein the driving part comprises: a motor; and a driving belt connected with the motor and arranged in parallel with the pair of guide rails. 
Kang in similar field of display apparatus teaches a stand comprises a driving part (Fig. 2, the driving part being the motor 750 and the driving belt (740)) connected with the connecting member (400 to move in various position), wherein the driving part comprises: a motor (element 750, fig 2) and a driving belt (element 740) connected with the motor (fig 2) and arranged in parallel with the pair of guide rails (320/330).

Regarding claim 15, Chiang discloses, 
Wherein the stand further comprises: a frame member (the edge of element 11, such that where element 12 is engaged) arranged along an edge of the stand; and 
A supporting member (element 12, fig 1&6) connected with the frame member, and configured to support the connecting member in the first position. 
Regarding claim 16, Chiang discloses, 
wherein a height of the display is equal to or longer than a horizontal length of the display (as seen in figure 9, element 91 (dotted configuration) height is greater than the horizontal length (i.e. rectangular display, see dotted configuration of element 91)), and the height of the display is equal to or greater than a height of the stand (dotted configuration in figure 9 of element 91, display is greater than the stand).

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang US Pub 2014/0029176 in view of Osada et al. US Pub 2009/0225239 further in view of Kang WO 2017/082571 further in view of KR 2010/0008659 (hereinafter KR).
Regarding claim 6, 

Wherein the connecting member further comprises:
A vertical moving member (element 40) indirectly coupled with the pair of guide rails and configured to move in the vertical direction; and
A rotation member (element 20) that is rotatively coupled with the vertical moving member (as seen in figure 1-2, element 20 and 40 are coupled), wherein the knob is arranged on a first surface of the rotating member (element 22 on the first surface of 20) and the display is coupled on a second surface of the rotating member opposing the first surface (Fig 1, 9 the display being mounted on the second surface which is opposite of the first, such that the second surface is the surface closer to element 40).
Chiang does not teach the specific coupling means, such that a vertical moving member coupled with the pair of guide rails and configured to move in the vertical direction. However providing such configuration is not new in the art. 
KR teaches that a vertical moving member coupled with the pair of guide rails and configured to move in the vertical direction (element indicated by 213 is engaging to element 111 to provide sliding means). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the vertical moving member of Chiang coupled with the pair of guide rail as taught by KR for the purpose of providing securing coupling means between the vertical moving member and the guide rail of the stand to ensure proper sliding movement occurs (i.e. vertical movement).
claim 14, 
The pair of guide rails are arranged to constitute symmetry with the guide member at a center (Fig. 3, element 32).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurr et al. US Pub 2019/0317549 in view of Kiraz EP3444798 (provided with this office action) further in view of Osada et al. US Pub 2009/0225239.
Regarding claim 17, Gurr teaches,
A display apparatus comprising: 
A display (Fig. 1 and 12-1, element 102); 
A stand (Fig. 1 and 12-1, element 104);
A connecting member (fig. 12-1, element 912) configured to connect a rear of the display to the stand (Fig. 1-2, figure 12-1 and 21-2), wherein the connecting member is configured to guide the display to move relative to the stand between a first position (Figure 1-5) in which the display obscures the stand from view of a user of the display apparatus (figure 1- and figure 21-2 shows the stand at least partially obscured relative to the configuration of figure 1-3 and 21-1), a second position in which the display is moved from the first position in a vertical direction relative to the stand and a lower position of the stand is exposed to view of the user of the display apparatus (Fig 1-4 being the second position such that this is the vertical movement provided to adjust the height from figure 1-5 to figure 1-3; furthermore see figure 21-2 where it provided transition/vertical direction movement thereby exposing the stand) and a third position in which the display is rotated relative to the stand (figure 1-3 and figure 21-1), 

A motor (Figure 12-1, element 966, paragraphs 117-118) coupled to the connecting member and configured to move the display from the first position to the second position and rotate the display from the second position to the third position (figures 1-3 to 1-5 and figure 21-1 to figure 21-2); and 
A processor (Figure 19; paragraph 57-59, 139-140&143, processor can be any of the sensors and/or the microprocessors provided in the display) configured to detect an orientation of the display (figure 19) and control the motor to drive the display to be guided by the connecting member to the vertical orientation in the first and second position or the horizontal orientation in the third position based on the display orientation/environment (as described in paragraphs 139-140 and figure 19 the display is detecting the position relative to the environment and detect the movement and updates the virtual environment based on detected movement in real time, thereby, the physical orientation of the display and the content displayed on the display will be in aligned, as seen in figures 22-1 to 22-3), 
Wherein, in the first position (Figures 1-5 first position such that the display 102 does not obscure the lower portion of the stand; the office notes that the lower portion of the stand is the region that corresponds to the hidden section in the second position (i.e. figure 1-5)), the 
Wherein in the second position (Figure 1-3) and the third position (any position between the configuration of figure 1-3 and figure 1-4; the office notes that the claim does not provide specific clarity to what the third position, thereby given the broadest reasonable interpretation any position that does not obscure the lower portion of the stand is consider the third position), the display does not obscure the lower portion of the stand from the view of the user of the display apparatus
Gurr does not teach a processor configured to detect an orientation of a content to be displayed on the display and control the motor to drive the display based on the orientation of the content to be displayed and wherein the stand further comprises a speaker arranged in the lower portion of the stand.  
Kiraz in similar field of display apparatus (Figures 1-4) teaches a processor (figure 3, controller) configured to detect an orientation of a content to be displayed on the display (Figure 4 describes and at least paragraph 15 such that figure 1 and 2 shows that the content of element 3v not in optimal configuration, thereby a rotation occurs as seen in figure 2) such that the processor rotates to vertical orientation in the first position or the horizontal orientation in the second position based on the orientation of the content to be displayed (Figure 2, 4 paragraphs 3, 15-17 and driving mechanic). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the processor of Gurr to further include the feature of Kiraz of the processor/controller configured to detect the content 
Osada in similar field of display apparatus teaches a display (element 3); a stand (element 4/5) configured to support the display, wherein the stand comprises a speaker (figures 2, elements 36R/36L) in the lower portion of the stand; such that the display obscures the lower portion of the stand including the speaker from the view of the user of the display apparatus (figure 1, when the display 3 is placed in the lower portion (i.e. dotted lines)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a speaker arranged in the lower portion of the stand as taught by Osada in the stand (i.e. provide speaker at the region above indication of element 104 and below indication of element 116) of Gurr since providing the desires electronic in a stand is not new and providing a speaker/sub-woofer in the stand will reduce the weight (paragraph 87, Osada) of the display and thereby easier to move the display with respect to the stand.

Allowable Subject Matter
Claims 7-10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Primary reasons for allowance for dependent claim 7 is that in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as 
Primary reasons for allowance for claims 8-10 are same as claim 7 since claims 8-10 directly or indirectly depend on claim 7. 
Primary reasons for allowance for dependent claim 12 is that in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Primary reasons for allowance for claim 13 is same as claim 12 since claim 13 is depend on claim 7. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, applicant’s amendments necessitated new grounds of rejection thereby please consider the combination provided above under the rejection of claim 1 and its dependent claims. 
Applicant provides argument that Kang does not teach a motor that provides rotation.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thereby since Chiang already provides the desired positions of vertical and rotational, the office depends on Kang to teach a motor which would aid the movement of Chiang’s display thereby automatically moving versus manual movement as described in the rejection above. In other words, the office is relaying on Kang to teach motor powered actuator. Furthermore, applicant provides an argument that the combination Chiang in view of Kang and Osada would fail to teach or suggest a motor wherein the motor configured to move the display from the first position to the second position and rotate the display from the second position to the third position. The office respectfully disagrees. As provided in the rejection above, Chiang already teaches the position as claimed however they are not operated by a motor, however one skilled in the art before the effective filing date would reasonably be able to incorporate a motor to actuate the display to move relative to the stand such would enable the display to be moved without effort from the user.  
Regarding arguments that Chiang’s guiding structure (31) is not a slot but a bar with no groove or hole formed. The office respectively disagrees. As provided in the Chiang the guiding structure is protruding, thereby the adjacent portion that the guide pillar is sliding along is consider to be the groove. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841